The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between this case and Watson v Michigan Bureau of State Lottery, 224 Mich App 639 (1997).
The Court further orders that the opinion in this case released September 9, 1997, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.